         Case 1:20-cv-01028-PGG Document 28 Filed 04/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MAYER GRUNWALD,

                       Plaintiff,
               vs.                                          ORDER OF DISMISSAL

EQUIFAX INFORMATION SERVICES,                                   20 Civ. 1028 (PGG)
LLC, EXPERIAN INFORMATION
SOLUTIONS, INC., CAPITAL ONE BANK
(USA) N.A., and CITIBANK, N.A.,

                       Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The Court having been advised that all claims against Defendants Equifax

Information Services, LLC, and Capital One Bank (USA) asserted herein have been settled, it is

ORDERED that the above-entitled action be, and hereby is, dismissed with prejudice but without

costs as to Defendants Equifax Information Services, LLC, and Capital One Bank (USA) N.A.

only; provided, however, that if the settlement is not consummated within thirty days of this

order, either party may apply by letter within the thirty-day period for restoration of the action to

the calendar of the undersigned, in which event the action will be restored. Any pending dates

and deadlines are adjourned sine die, and any pending motions are moot, as to Defendants

Equifax Information Services, LLC, and Capital One Bank (USA) N.A. only.

Dated: New York, New York
       April 30, 2020
